As filed with the Securities and Exchange Commission on October 15, 2012 1933 Act File No. 333-150525 1940 Act File No. 811-22201 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 77 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 79 [ X ] (Check appropriate box or boxes.) DIREXION SHARES ETF TRUST (Exact name of Registrant as Specified in Charter) 33 Whitehall Street, 10th Floor New York, New York 10004 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill, President 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Adam R. Henkel Francine J. Rosenberger U.S. Bancorp Fund Services, LLC K&L Gates LLP 615 East Michigan 1treet, NW Milwaukee, WI 53202 Washington, DC20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On November 1, 2012 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 73 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, (the “Securities Act”) on August 3, 2012, and pursuant to Rule485(a)(2) would become effective onOctober 17, 2012. This Post-Effective Amendment No. 77 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating November 1, 2012 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 77 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 77 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act, and the Registrant has duly caused this Post-Effective Amendment No. 77 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the State of New York on October 15, 2012. DIREXION SHARES ETF TRUST By:/s/ Daniel D. O’Neill Daniel D. O’Neill President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 77 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Daniel D. O’Neill President and Chairman of the Board October 15, 2012 Daniel D. O’Neill /s/ Patrick J. Rudnick Principal Financial October 15, 2012 Patrick J. Rudnick Officer and Treasurer /s/ Daniel J. Byrne* Trustee October 15, 2012 Daniel J. Byrne /s/ Gerald E. Shanley III* Trustee October 15, 2012 Gerald E. Shanley III /s/ John Weisser* Trustee October 15, 2012 John Weisser *By: Patrick J. Rudnick Patrick J. Rudnick, Principal Financial Officer, Treasurer and Attorney-In Fact
